IN THE SUPREME COURT OF PENNSYLVANIA
                             MIDDLE DISTRICT


SEAN M. DONAHUE,                          : No. 69 MM 2016
                                          :
                  Petitioner              :
                                          :
                                          :
           v.                             :
                                          :
                                          :
STATE CIVIL SERVICE COMMISSION            :
(PA DEPARTMENT OF LABOR AND               :
INDUSTRY),                                :
                                          :
                  Respondent              :


                                     ORDER



PER CURIAM

     AND NOW, this 20th day of July, 2016, the “Petition for Permission to Appeal” is

DENIED.